Citation Nr: 1013306	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome.  

3.  Entitlement to service connection for chronic residuals 
of syphilis.  

4.  Entitlement to service connection for chronic residuals 
of infectious mononucleosis.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include panic 
disorder, dysthymic disorder and major depressive episode, 
claimed as secondary to PTSD.  

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  
REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1979 to September 1979 and 
October 1980 to February 1984 and additional time in the 
Oregon Army National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2005 and November 2005 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in Seattle, Washington and Portland, Oregon, 
respectively.  Original jurisdiction resides with the RO in 
Portland, Oregon (the RO).  

In the above-mentioned June 2005 decision, the Seattle RO 
denied the Veteran's claim of entitlement to service 
connection for yellow fever.  In a July 2009 rating decision, 
the RO denied the Veteran's claim for residual of pneumonia.  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions, and thus, those issues 
are not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

In the aforementioned November 2005 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a left hand condition.  The Veteran expressed 
disagreement with that decision.  In an August 2008 Decisions 
Review Officer (DRO) decision, the Veteran was granted 
service connection for a left thumb strain.  Since service 
connection was granted, the Veteran's appeal as to that issue 
has become moot.  The Veteran has not disagreed with the 
assigned disability rating or the effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, that matter has been resolved and is 
not in appellate status.

In June 2009, the Veteran testified at a Travel Board hearing 
held at the Portland RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
Veteran's claims file.

The Veteran's December 2004 claim indicated that he wished to 
reopen his previously denied claim for PTSD with depression 
and anxiety.  As the RO had previously denied the Veteran's 
claim for PTSD, the Veteran's claim for service connection 
for depression and anxiety was developed separately.  The 
United States Court of Appeals for Veterans Claims (the 
Court) indicated that VA unduly limited its consideration of 
claims for service connection for specific mental disorders 
under circumstances in which other diagnosed psychiatric 
disabilities may be present.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) [holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  
In light of Clemons, and in view of the fact that the Veteran 
has received multiple and varying psychiatric diagnoses aside 
from the PTSD diagnosis, the Board has recharacterized the 
Veteran's claim for service connection for depression and 
anxiety and expanded the issue to include any acquired 
psychiatric disorder other than PTSD, which is now claimed 
secondary to PTSD.  The issue is as stated on the title page.  

Preliminary note

For purposes of clarification, the Board notes that, during 
active duty, the Veteran was a male.  The evidence of record 
indicates that in 1996, the Veteran underwent an orchiectomy 
and started estrogen therapy.  The Veteran's claims file also 
contains a copy of the Veteran's social security card and 
driver's license issued in 1997 which reflects the female 
name as detailed on the title page.  The medical and other 
evidence of record reflects that the Veteran identified 
herself as female for a period of time in the late 1990's.  
However, the most recent medical and other evidence of record 
reflects that the Veteran indentifies himself as a male.  The 
Board notes further that the Veteran submitted a claim for VA 
benefits in his male name in December 2004.  In order to 
limit the potential for confusion, the Board will refer to 
the Veteran in the male gender.  

The issue of entitlement to service connection degenerative 
disc disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1998, the RO denied service connection for PTSD 
with anxiety and depression.  The Veteran was notified of 
that decision in June 1998 and did not appeal.

2.  Some of the evidence received since June 1998, when 
considered by itself or in connection with evidence 
previously assembled, relates to unestablished facts 
necessary to substantiate the service connection claim, or 
raises a reasonable possibility of substantiating the claim.

3.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's PTSD is related 
to his military service.  

4.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's irritable bowel 
syndrome is related to his military service.

5.  There is no competent evidence of diagnosed chronic 
residuals of syphilis.  

6.  There is no competent evidence of diagnosed chronic 
residuals of infectious mononucleosis.  

7.  The competent and probative medical evidence of record 
does not support a finding that the Veteran's acquired 
psychiatric disorder other than PTSD, to include panic 
disorder, dysthymic disorder and major depressive episode, 
claimed as secondary to PTSD is related to his military 
service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD, to include 
aggravation, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2009).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2009).

5.  Chronic residuals of syphilis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2009).

6.  Chronic residuals of infectious mononucleosis were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304 (2009).

7.  An acquired psychiatric disorder other than PTSD, to 
include panic disorder, dysthymic disorder and major 
depressive episode, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  As will be discussed 
below, the Veteran's claim for service connection for PTSD is 
being denied.  As such, the Veteran's claim for an acquired 
psychiatric disorder other than PTSD, to include panic 
disorder, dysthymic disorder and major depressive episode, 
claimed secondary to PTSD, is a legal impossibility.  
Therefore, any deficiency concerning notice of the 
requirements of secondary service connection is moot.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and  his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, prior to the adjudication of 
petitions to reopen service connection claims, the Veteran 
must be given notice of the elements of service connection, 
the elements of new and material evidence, and the reasons 
for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).

Regardless of whether the Veteran received full notice 
regarding his petition to reopen his previously denied claim, 
this was not prejudicial to him because sufficient evidence 
is of record to reopen the claim.   

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the claimant's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess, supra.  
Compliance with the first Quartuccio element requires notice 
of these five elements.  See id. 

The Board concludes that letters dated in February 2005 and 
August 2005 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The Board notes that the Veteran has not received 
notice pursuant to the Court's decision in Dingess as it 
pertains to assigning effective dates and disability ratings.  
However, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.  

The Board notes that the Veteran was provided complete VCAA 
notice prior to the initial adjudication of his claims in 
February 2005 and August 2005, so no timing error exists with 
notice of the Veteran's claims.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, to 
include treatment records from the Veteran's National Guard 
service, Social Security Administration (SSA) records and VA 
treatment


records, to include records from the VA facilities in 
Portland, Eugene, White City and Roseburg are in the file.  
Private treatment records identified by the Veteran have been 
obtained, to the extent possible.  Additionally, the Veteran 
was provided a VA examinations in May 2005, April 2008 and 
May 2008.  

Concerning the May 2005, April 2008 and May 2008 VA 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The reports of the May 2005 and April 2008 
examinations reflect that the examiner reviewed the Veteran's 
complete claims file, to include his service treatment 
records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise.  The May 
2008 VA spine examination report is inadequate for VA 
purposes and will be discussed in further detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for PTSD, to include aggravation  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The Veteran was notified of 
the June 1998 denial of his claim for service connection for 
PTSD with anxiety and depression in June 1998.  The RO 
received no correspondence from the Veteran within the appeal 
period to indicate any disagreement with the 1998 rating 
decision.  Therefore, the June 1998 decision is final.  

In December 2004, the RO received the Veteran's informal 
claim for service connection for PTSD.  Since the claim had 
been previously denied, the claim is properly characterized 
as a claim to reopen.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

While the June 2005 RO decision denied reopening the 
Veteran's claim for service connection for PTSD, it appears 
that the RO reopened the Veteran's service connection claim 
and then denied it on the merits in an October 2006 statement 
of the case (SOC).  However, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the Veteran 
is entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the June 1998 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection for PTSD specifically requires:  (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2008); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002). 

As will be further discussed below, the Board notes that the 
Veteran has recently asserted that his PTSD pre-existed his 
service and may have been aggravated by stressful events 
experienced in service.  The Board observes that a separate 
theory of entitlement (as opposed to a separate diagnosis) is 
not a new claim, and must be addressed as part of the current 
claim.  See Bingham v. Principi, 18 Vet. App. 470 (2004) 
aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the Veteran submitted evidence 
that he currently has PTSD and that he participated in 
"combat with the enemy"; elements (1) and (2) under Cohen 
and 38 C.F.R. § 3.304(f) which were specifically found to be 
lacking at the time of the June 1998 RO decision.  
Specifically, the Veteran has been diagnosed with PTSD since 
the June 1998 rating decision.  Additionally, the May 2005 VA 
examiner noted that the Veteran's PTSD may have resulted from 
childhood.  See e.g., the May 2005 VA PTSD examination 
report.  Additionally, the Veteran submitted evidence that he 
was awarded an Army Achievement Medal in December 1981, 
noting that he "participated in many combat patrols near the 
border of hostile North Korea."  This new evidence in 
conjunction with the evidence previously of record indicates 
that the Veteran may suffer from PTSD which is due to his 
military service.

The Board notes that the June 1998 RO decision denied the 
Veteran's claim for service connection because the evidence 
did not reflect a current diagnosis of PTSD or a verified 
stressor.  The new evidence could substantiate the Veteran's 
assertions that he has PTSD which was caused by stressful 
events experienced in service or that PTSD could have existed 
prior to his enlistment and been permanently aggravated 
beyond the normal progression of the disease during service.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to June 1998 is new and material and serves to 
reopen the claim for service connection for PTSD, to include 
aggravation.  




(CONTINUED ON NEXT PAGE)

Merits of the claim

i.  Presumption of soundness

Concerning the Veteran's recent assertion that his PTSD pre-
existed his service and was permanently worsened during his 
service, the Board notes that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Turning to the first prong of the test, the Board finds no 
clear and unmistakable evidence that PTSD existed prior to 
service.  In this regard, the Board notes that the May 2005 
VA examiner opined that the Veteran's stressors which 
eventually caused his PTSD occurred during the Veteran's 
childhood (i.e., prior to his service).  However, the May 
2005 VA examiner failed to assert that the Veteran's PTSD 
manifested prior to his service.  Indeed, the Veteran's 
claims file is devoid of any medical evidence of a diagnosis 
of PTSD prior to the Veteran's enlistment in service.  As 
such, the Board finds that there is no clear and unmistakable 
evidence that the Veteran had PTSD prior to service entrance 
in May 1979.  

As such, the Veteran is presumed to be of sound mental health 
for the purposes of this decision, and the Board will analyze 
the Veteran's PTSD claim on a theory of direct service 
connection.  

ii.  Direct service connection

As previously noted, service connection for PTSD specifically 
requires:  (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of PTSD.  See 38 C.F.R. § 
3.304(f) (2008); see also Cohen and Pentecost, both supra. 

As discussed above, the Veteran has been diagnosed with PTSD.  
See e.g., the May 2005 VA examination report and VA 
outpatient treatment records.  Additionally, the Veteran did 
participate in "combat with the enemy", as evidenced by the 
Army Achievement Medal awarded in December 1981, noting that 
he "participated in many combat patrols near the border of 
hostile North Korea."  Thus, Cohen elements (1) and (2) have 
been demonstrated.  

Therefore, the crux of this claim is whether the Veteran's 
currently-diagnosed PTSD is the result of his in-service 
experiences, particularly in Korea.  The only nexus opinion 
addressing this point is unfavorable to the Veteran's claim.  
The May 2005 VA examiner reviewed the Veteran's complete 
claims file, to include his service treatment records, VA 
outpatient records, private treatment records and SSA 
disability records.  After interviewing the Veteran, the VA 
examiner specifically diagnosed the Veteran with "[PTSD] of 
childhood." [emphasis added]  Ultimately, the May 2005 VA 
examiner opined that the Veteran's PTSD was not the result of 
his service in Korea, noting the Veteran's extensive history 
of childhood trauma and ongoing dysphoria requiring 
medication, specifically observing that "the primary focus 
of [the Veteran's] mental health care has been due to 
dysphoria related to gender issues and childhood trauma."  
See the May 2005 VA examination report.  The examiner also 
expressly opined that the Veteran's related experiences in 
Korea did not meet the criteria for diagnosing PTSD as a 
service-connected condition.



The Veteran has not submitted a medical opinion to contradict 
the conclusion of the April 2005 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran is contending that the 
currently-diagnosed PTSD is related to his military service, 
it is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical maters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, Cohen element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for PTSD. The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for irritable bowel 
syndrome  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Service 
connection presupposes a diagnosis of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2009); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  

It is uncontroverted that the Veteran is currently diagnosed 
with mild irritable bowel syndrome.  See e.g., the April 2008 
VA examination report.  Hickson element (1) is, therefore, 
demonstrated.  

Concerning, Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's service 
treatment records reflect that he complained of abdominal 
pains and was diagnosed with gastritis in November 1982.  
Further, the Veteran complained of slight constipation and 
bloody stools in August 1983.  In light of above, Hickson 
element (2) in-service incurrence of disease, has also been 
demonstrated.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's irritable bowel syndrome is unrelated to his in-
service complaints abdominal pain, gastritis, bloody stools 
and slight constipation.

Specifically, the April 2008 VA examiner concluded "there is 
NO substantive evidence that [the Veteran's irritable bowel 
syndrome] began while he was on active duty, or [as] the 
result of any disorder that he had while he was on active 
duty." [emphasis as in the original]  The VA examiner 
additionally stated that "it is LESS likely as not" 
[emphasis as in the original].  

The April 2008 VA medical opinion appears to have been based 
on interview and examination of the Veteran; a thorough 
review of the record, including the Veteran's comprehensive 
treatment records; and a thoughtful analysis of the Veteran's 
entire history.  Moreover, the April 2008 VA opinion appears 
to be consistent with the Veteran's medical history, in 
particular the absence of any complaint of or treatment for 
symptoms consistent with irritable bowel syndrome for over 
twenty five years following the Veteran's August 1983 
complaints during service.

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the April 2008 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran is contending that the 
currently diagnosed irritable bowel syndrome is related to 
his military service, it is now well-established that 
laypersons without medical training, such as the Veteran, are 
not competent to comment on medical maters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran appears to be contending that he has suffered 
from irritable bowel syndrome continually since service.  The 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.

Critically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for irritable bowel 
syndrome for more than twenty five years after his separation 
from active service, to include his National Guard duty.  
Notably, the Veteran's most recent National Guard separation 
examination from April 1989 did not document any continuing 
complaints of irritable bowel syndrome.  Indeed, the Veteran 
specifically denied all stomach, liver and intestinal 
trouble.  The only medical evidence of complaints of or 
treatment for irritable bowel syndrome since the Veteran's 
service is the current diagnosis from the April 2008 VA 
examination report.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

Moreover, as was discussed above, the competent medical 
evidence explicitly indicates that the digestive complaints 
in service are unrelated to the Veteran's irritable bowel 
syndrome, which was initially diagnosed in May 2008.  Thus, 
supporting medical evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for irritable bowel syndrome.  The benefit sought 
on appeal is accordingly denied.

3.  Entitlement to service connection for chronic residuals 
of syphilis  

4.  Entitlement to service connection for chronic residuals 
of infectious mononucleosis  

For the sake of economy, the Board will analyze these issues 
together.  The Veteran has claimed entitlement to service 
connection for chronic residuals of syphilis and infectious 
mononucleosis.  However, in considering the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection because the Veteran has not been shown to have 
been diagnosed with chronic residuals of either syphilis or 
infectious mononucleosis.  

As noted above, essential to the award of service connection 
is the existence of a current disability, Hickson element 
(1).  There is no competent medical evidence demonstrating a 
current diagnosis of chronic residuals of syphilis or 
infectious mononucleosis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Rabideau, 
Degmetich and Brammer, all supra (holding that interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed.  In the absence of diagnosed 
chronic residuals of either syphilis or infectious 
mononucleosis, the Veteran's claims of entitlement to service 
connection may not be granted.  Id.


The April 2008 VA examiner specifically addressed both 
claimed conditions in the April 2008 VA examination report, 
specifically concluding that "There has been NO documented 
or current evidence of recurrent infectious mononucleosis" 
and "There is NO evidence of persistent syphilis." 
[emphasis as in the original].  The April 2008 VA examiner's 
diagnosis appears to be consistent with the competent medical 
evidence of record which reflects no complaints of or 
treatments for residuals of either infectious mononucleosis 
or syphilis since the Veteran's service.  The April 2008 VA 
examiner considered the Veteran's complaints of urinary tract 
infections and fatigue.  See Bloom, supra.  

Finally, although the Veteran has expressed his own opinion 
that he currently suffers from chronic residuals of 
infectious mononucleosis and/or syphilis, the Court has held 
that laypersons, such as the Veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

As the medical evidence does not establish that the Veteran 
has a current diagnosis of chronic residuals of infectious 
mononucleosis and/or syphilis, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  Therefore, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for chronic residuals of infectious mononucleosis 
and/or syphilis is not warranted.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include panic 
disorder, dysthymic disorder and major depressive episode, 
claimed as secondary to PTSD.  

As noted above, the Veteran's claim for service connection 
for PTSD has been denied.  As such, the Veteran may not be 
availed under the theory of secondary service connection.  To 
provide the Veteran every available opportunity of service 
connection, the Board will analyze the Veteran's claim under 
the theory of direct service connection.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) [the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection].  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

Concerning Hickson element (1), medical evidence of a current 
disability, the Veteran was diagnosed with dysthymic 
disorder, early onset secondary to childhood and adult life.  
See the May 2005 VA examination report.  Accordingly, Hickson 
element (1) has been demonstrated.  

Turning to Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran's service treatment records are devoid of any 
complaints of, diagnoses of or treatment for an acquired 
psychiatric disorder other than PTSD, to include panic 
disorder, dysthymic disorder and major depressive episode.  
As such, Hickson element (2) is not met, and the Veteran's 
claim fails on that basis alone.  



In passing, the Board observes that even if the Veteran's 
award of the Army Achievement Medal in December 1981 would 
fulfill the stressor element under 3.304(f) and Cohen, there 
is no evidence of a medical nexus between that and the 
Veteran's currently-diagnosed acquired psychiatric disorder 
other than PTSD, to include panic disorder, dysthymic 
disorder and major depressive episode; element (3) under 
3.304(f), Cohen and Hickson.  Therefore, the Veteran's claim 
for service connection would fail on that basis as well.  


ORDER

The petition to reopen a claim for service connection for 
PTSD, to include aggravation, is granted.

Entitlement to service connection for PTSD is denied 

Entitlement to service connection for irritable bowel 
syndrome is denied.  

Entitlement to service connection for chronic residuals of 
syphilis is denied.  

Entitlement to service connection for chronic residuals of 
infectious mononucleosis is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include panic disorder, 
dysthymic disorder and major depressive episode, claimed as 
secondary to PTSD, is denied.  




	(CONTINUED ON NEXT PAGE)


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

Initially, the Board notes that the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine.  
See the May 2008 VA spine examination report.  Accordingly, 
element (1) of Hickson [current disability] has been 
satisfied.  See Hickson, supra.

With regard to element (2) of Hickson [in-service 
incurrence], the Veteran's service treatment records include 
a January 1981 medical report which gave an assessment of 
lumbar strain.  See a service treatment record dated January 
1981.  As such, element (2) of Hickson has been satisfied.  
See Hickson, supra.

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the May 2008 VA spine examiner noted 
the Veteran's in-service complaints and assessment of low 
back pain.  The May 2008 VA spine examiner also noted that 
the Veteran injured his low back on two separate occasions 
and underwent two low back surgeries after his separation 
from service.  The May 2008 VA spine examiner noted that the 
Veteran's degenerative disc disease of he lumbar spine 
developed after his work-related injury subsequent to service 
and opined that a medical nexus opinion could not be rendered 
as to whether the Veteran's degenerative disc disease was 
related to the Veteran's in-service low back pain or the 
subsequent injuries and surgery without resort to mere 
speculation.  See the May 2008 VA spine examination report.  

A medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom, supra.  
Accordingly, the VA examiner's opinion contained within the 
May 2008 VA spine examination is inadequate.  There is no 
other medical evidence of record that addresses the etiology 
of the Veteran's currently diagnosed degenerative disc 
disease of the lumbar spine.  As such, the claim must be 
remanded for a new orthopedic medical examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006); see also 
Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should indicate in the report 
that the claims file was reviewed.

Based on examination of the Veteran and 
review of the claims folder and the 
documents discussed therein, the examiner 
should state whether the Veteran's 
degenerative disc disease of the lumbar 
spine is "more likely than not" (i.e., 
probability greater than 50 percent), "at 
least as likely as not" (i.e., 
probability of 50 percent), or "less 
likely than not" (i.e., probability of 
less than 50 percent) etiologically 
related to his service, to include the 
complaints of low back pain in January 
1981.  The VA examiner must consider the 
Veteran's complete medical history, to 
include the Veteran's post-service lumbar 
spine injuries and resulting surgeries.  

The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance in adjudicating 
the Veteran's claim.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then adjudicate the 
Veteran's claim of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


